DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
It is noted that several claims have been amended to contain limitations now elected by Applicant in their response to the species elections.  These claims are now withdrawn as being drawn to non-elected subject matter.  No rejoinder is granted since no allowable claim is present.

Claim Status
Claims 12-13 are canceled.
Claims 7-10 and 14-25 are withdrawn.
Claims 1-6, 11, and 26-30 are under examination.

Priority
Applicant’s arguments have been carefully considered and the examiner agrees that the 112a issues have been addressed in many of the claims.  For the reasons below, claims 29-30 contain new matter and so, for the reasons of record previously discussed with respect to 112a issues and priority, receive only 11/17/2021 as U.S. effective filing date.  All other claims under examination receive at least 07/03/2019 as U.S. effective filing date.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2022 is being considered by the examiner.

Objections Withdrawn
Specification
The objection to the disclosure for containing an embedded hyperlink and/or other form of browser-executable code at paragraphs 00124 and 00164 is withdrawn in view of Applicant’s amendments.  

The objection to the disclosure for use of the terms TRIOMAB (00406), DUTAMAB (00406), BITE (0408), DART (0408), EXPICHO (0804), and SUPERDEX (0804) is withdrawn in view of Applicant’s amendments.   

Claim Objections
The objection to claim 12 is withdrawn in view of Applicant’s amendments. 

The duplicate claim warning for claims 2 and 30 is withdrawn in view of Applicant’s amendments.  


Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 12-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments.  

The rejection of claims 1-6, 11-13, 15, 17, and 26-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments.

The rejection of claim 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 4-6, 11-12, 15, 17, and 29 under 35 U.S.C. 102a1 as being anticipated by Payne (Proceedings of the National Academy of Sciences, Vol. 85, Pg. 7695-7698, 1988) is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The rejection of claims 1-6, 11-13, 15, 17, and 26-30 under 35 U.S.C. 103 as being unpatentable over Humeau (US2007/0036783, published 02/15/2007) in view of Sherman (US7402314, published 07/22/2008), Gu (US2011/0287056, published 11/24/2011), Rittershaus (WO94/05801, published 03/17/1994), Payne (Proceedings of the National Academy of Sciences, Vol. 85, Pg. 7695-7698, 1988),  Balazs (US2011/0014659, published 01/20/2011), Ghayur (US2011/0091372, published 04/21/2011), and Pedretti (US2011/0250170, published 10/13/2011) is withdrawn in view of Applicant’s amendment to add a mutation that decreases Fc receptor binding to the claims as a required element.  A new rejection is made to address this added limitation below.

Double Patenting
The rejection of claims 1-6, 11-13, 15, 17, and 26-30 on the ground of nonstatutory double patenting as being unpatentable over claims 184-207 of copending Application No. 17/256917 in view of Humeau (US2007/0036783, published 02/15/2007) in view of Sherman (US7402314, published 07/22/2008), Gu (US2011/0287056, published 11/24/2011), Rittershaus (WO94/05801, published 03/17/1994), Payne (Proceedings of the National Academy of Sciences, Vol. 85, Pg. 7695-7698, 1988),  Balazs (US2011/0014659, published 01/20/2011), Ghayur (US2011/0091372, published 04/21/2011), and Pedretti (US2011/0250170, published 10/13/2011) is withdrawn in view of Applicant’s amendments. 

The rejection of claims 1-6, 11-13, 15, 17, and 26-30 on the ground of nonstatutory double patenting as being unpatentable over claims 180, 187, 189-191, and 205-207 of copending Application No. 17/366638 in view of Humeau (US2007/0036783, published 02/15/2007) in view of Sherman (US7402314, published 07/22/2008), Gu (US2011/0287056, published 11/24/2011), Rittershaus (WO94/05801, published 03/17/1994), Payne (Proceedings of the National Academy of Sciences, Vol. 85, Pg. 7695-7698, 1988),  Balazs (US2011/0014659, published 01/20/2011), Ghayur (US2011/0091372, published 04/21/2011), and Pedretti (US2011/0250170, published 10/13/2011) is withdrawn in view of Applicant’s amendments. 

New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Humeau (US2007/0036783, published 02/15/2007) in view of Sherman (US7402314, published 07/22/2008), Gu (US2011/0287056, published 11/24/2011), Rittershaus (WO94/05801, published 03/17/1994), Payne (Proceedings of the National Academy of Sciences, Vol. 85, Pg. 7695-7698, 1988),  Balazs (US2011/0014659, published 01/20/2011), Ghayur (US2011/0091372, published 04/21/2011), Pedretti (US2011/0250170, published 10/13/2011), and Gerdes (US2014/0072528, published 03/13/2014).
Humeau teaches a soluble complex of ligands that binds to surface molecules on hemopoietic cells and results in their activation or expansion (Abstract).  Thus, the complex can be used in the activation and expansion of the cells (Abstract).  Their invention provides for the activation and expansion of T cells based on binding of ligands to cell surface molecules of said cells (0006 and 0028).  The ligands are in the form of complexes able to bind at least two different cell surface molecules on the same cell and so the complexes are at least bispecific (0006).  Said ligands can be antibodies (0006).  A complex of ligands that binds two cell stimulatory molecules can be used (0007).  Their complex may comprise a linker such as antibody or protein A that hold two antibodies of the complex together (0008).  In their complex, induction of proliferation may be mediated by anti-CD3 and anti-CD28 antibodies (0011).  This bispecific complex and its action are shown in Figure 1.  
Their complex may also bind any molecule found on the surface of T cells including the TCR complex (0024).  Any combination of markers they list can be bound by the complex (0025 and 0024).  The complex may also contain more than one domain/ligand that binds the same molecule (0025).  Their complex can be bispecific for CD28 and the CD3/TCR complex (0026).  Their complexes can be tetrameric and bind even up to four target molecules (0027).  In addition, the antibody domains of their complex can be covalently bound together with linker molecules (0027).  Two antibodies can be linked directly to form bifunctional antibodies such as with chemical coupling (0051).  Also, bispecific antibodies can be used with variable regions from different antibodies for the target antigens (0054).  Bifunctional antibodies can be made using quadroma technology as well (0055), which will result in an antibody with two different halves, one specific for one target and the other specific for a second target.  
Activation and proliferation of T cells with the complex comprises contacting the cells with said complex in vitro, ex vivo or in vivo (0047) such as by administration of a complex to a human (0028).  IL-2 can also be used with their complex (0033).  They teach advantages of their complex such as significant expansion of activated cells and higher viability (0034).  Their invention can be used to expand antigen specific cells including to treat cancer (0036).  Said cells can be CD8+ T cells (0036), which are cytotoxic T lymphocytes (CTLs).
Thus, long before filing of the instant application, the art was aware of multispecific antibody-based molecules that bind CD3 and CD28 for use in expansion of T cells either in vitro or in vivo.  They were also aware that the TCR could be targeted for such purposes as well.  
Also, the prior art was aware that tools that cause activation of T cells, such as CTLs, can be used to treat cancer.
Sherman teaches methods of activating CTLs in vivo with specificity for particular antigens and using such activated CTLs in vivo for the treatment of disease (Abstract).  Activation of CTLs in subjects with cancer can treat said cancer (Abstract).  Gu supports this teaching, stating that CD8+ T cells can enhance an anti-tumor immune response in a subject (Abstract).  
Neither Humeau nor Sherman teaches that the complex or bifunctional antibodies, which can target as many as four molecules, should target a TCRBV or TCRBV6-5 specifically or contain IL-2.
These deficiencies are remedied by the art below.
Rittershaus teaches monoclonal antibodies against TCRBv3 (Abstract).  These anti-TCR antibodies can be conjugated to therapeutic moieties to treat individuals with malignant disease (Pg. 46, Paragraph, final), which is cancer. TCRBV3 specific antibodies capable of inducing T cell proliferation in vitro can be administered therapeutically to induce activation and proliferation of T cells with this variable region leading to specific cell-mediated immunity (Pg. 47, Paragraph, fourth).   Indeed, this offers advantage in therapy over use of anti-CD3 antibodies since they modulate the entire T cell population, instead of only a specific subset of T cells, which the antibodies of Rittershaus do (Pg. 48-49, Paragraph, spanning).  The antibodies of Rittershaus stimulate T cell proliferation (Pg. 55, Paragraph, second).  They teach a method for increasing the amount of T cells which express TCRBV3 comprising exposing the T cells to an amount of their monoclonal antibody effective to stimulate a mitogenic response (claim 33). 
The fact that anti-TCRBV antibodies can be used to activate and expand T cells is further supported by Payne.
Payne teaches two rat monoclonal antibodies 44-22-1 and 46-6B5 which bind a T cell clone 3F9 (Abstract).  The antibodies bind TCRBV6 proteins (Abstract).  All VB6+ cells were activated by these antibodies (Abstract and Pg. 7697, Column 2, Paragraph, second).  The antibodies were used to proliferate target cells after being coupled to beads (Pg. 7695, Column 2, Paragraph, penultimate).  Proliferation of cells is shown via thymidine uptake and stated as relative IL-2 production in this reference (Pg. 7696, Column 2, Paragraph, first and Pg. 7695, Paragraph, penultimate).  See Table 2 which shows increased radioactivity using 46-6B5 antibody and the positive control anti-CD3 antibody.  Clones 5.3.18, which have VB6 protein, were activated by 46-6B5 (Pg. 7697, Column 2, Paragraph, second).  
Thus, Payne teaches a method of expanding T cells that express VB6 (TCRBV6) comprising contacting the population of T cells with the rat antibody 46-6B5.
Thus, it is obvious in view of the references above that one can treat cancer with a multispecific molecule, like those of Humeau, that activates a TCRBV when anti-cancer CTLs that express said TCRBV are present in a patient.  In such a case, agonist antibody domains against TCRBV, including TCRBV6, can replace the anti-CD3 moiety of Humeau and predictably cause activation and proliferation of TCRBV+ CTLs.  This will avoid side effects associated with broad activation of CD3 and the entire T cell population.  The response instead can be focused on the anti-tumor CTLs that express, for example TCRBV6.  
Furthermore, the prior art was aware of TCRBV6-5.
Balazs teaches TCRBV6-5 at tables 8 and 12.  Therefore, it is obvious to one of ordinary skill in this art that anti-cancer CTLs that express TCRBV6-5 can be expanded using a multispecific molecule with agonistic antibody domain against TCRBV6-5, in view of all teachings supra.
Said multispecific molecule can carry antibody-based binding domains for additional ligands as taught by Humeau, including CD28.  The TCRBV6-5 agonistic antibody domain will signal through CD3, as is the case with all TCR signaling complexes and so the multispecific molecule’s efficacy will benefit from co-stimulation of CD28 in the same way an anti-CD3 complex as in Humeau would benefit.  Thus, based on the teachings above, the art renders obvious a bispecific antibody made by quadroma technology that binds TCRBV6-5 and CD28 on anti-cancer CTLs.  Yet, the art is aware of numerous ways to produce multispecific antibody molecules.
Ghayur teaches dual variable domain (DVD) antibodies (Figure 1).  These add two additional Fv domains to the N-terminal portion of a traditional antibody molecule.  In the context of the obvious invention here, one of ordinary skill in this art can envision readily one arm of the DVD antibody having two binding sites for CD28 and the other arm having two binding sites for TCRBV6-5, allowing the bispecific molecule increased avidity to each target and so increased capacity to activate each target.  It is noted that the DVD antibody contains a hinge and Fc region (Figure 1).  Said Fc region has two peptides, each part of a dimerization module the Fc region.  With respect to a linker between the first domain and the dimerization module, The CH1 and hinge regions of the molecule in Figure 1 of Ghayer provide a peptide linker for this purpose.  Yet, connecting antibody domains with linkers is standard practice in this art as shown by Ghayur at 0012-0016.  Thus, including linkers as needed between any two domains of the multispecific molecule is obvious here.
None of the references above teaches addition of IL-2 to the multispecific molecule, though it is clear that it is known to promote T-cell proliferation, since Humeau teaches its use with their complex in their methods as discussed above.
The art was also aware that IL-2 has an anti-cancer effect. 
Pedretti teaches use of an immunocytokine including IL-2 conjugated antibody in the treatment of tumors (Abstract).  They state that IL-2 is a cytokine involved in proliferation of T lymphocytes (0079).  It also has cytotoxic effects on tumor cells (0079).  Immunocytokines targeted to tumor based on IL-2 have been shown to mediate a massive infiltration of leukocytes into the tumor and this can treat the disease (0079).  
Taken together, it would have been obvious to one of ordinary skill in this art to conjugate IL-2 to the anti-cancer multispecific antibody above.  This would support anti-cancer CTL expansion, as well as promote invasion of the tumor site by immune cells.  To the latter end, one of the binding sites of the obvious multispecific molecule can be tumor specific obviously when this mechanism is used.  This would provide the additional advantage of crosslinking an anti-tumor CTL to the target tumor cell, facilitating the anti-cancer immune response and treatment of the patient. Conjugation of IL-2 protein to the antibody can be at any terminus using appropriate peptide linkers like those discussed above.  Attachment of moieties to termini of proteins is standard practice in this art since this is how recombinant proteins are made, genetically fusing encoding nucleic acids end to end. See Ghayur Figure 1, lower portion.  Either terminus of any peptide chain of the multispecific molecule is an obvious choice for IL-2 conjugation since there are only a finite amount of termini in the protein.  Thus, conjugation to the C-terminus of the Fc region is one clear option.  The N-terminus of a heavy chain is another option.
Stimulation of anti-cancer CTLs to proliferate is promoting them to kill their target cancer cells. 
Taken all together, it would have been obvious before the filing of the instant application to produce a multispecific molecule using the design of Ghayur that binds both CD28 and TCRBV6-5 on anti-cancer CTLs, said molecule also comprising IL-2 cytokine, in order to expand such an anti-cancer CTL population.  All these moieties are taught in the art for use in T cell expansion and so combining them in one molecule is obvious here as they were all taught for the same purpose in the prior art.   
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
IL-2 will provide additional anti-cancer effects as discussed above, facilitating cancer cell removal when an anti-tumor cell antibody moiety is included in the multispecific molecule.  Such a tetraspecific molecule will enhance the immune response specifically at the tumor site and, with respect to CTLs, expand a subset specific to the tumor which express TCRBV6-5.  It will be obvious to one of ordinary skill in this art to identify the appropriate subfamily of TCRBV to target in the case of each patient and raise activating antibodies like those of Payne against the same.  Such a molecule will reduce side effects caused by more general activation of T cells using anti-CD3 antibodies and activation away from the tumor site.  These steps will predictably provide the advantage of reducing side effects in the human cancer patient to which the multispecific molecule is administered.  Thus, the combined teachings above clearly render the claims above obvious.
None of the art above teaches that the Fc region of the obvious molecule should also carry a mutation that decreases Fc receptor binding to the multispecific molecule.
This deficiency is remedied by Gerdes.
Gerdes teaches an immunoconjugate comprising a first antibody engineered to have reduced effector function and an effector moiety (Abstract).  They state that an Fc region confers to the immunoconjugate advantages but it may however lead to undesirable targeting of the immunoconjugate to cells expressing Fc receptors rather than to the preferred antigen-bearing cells (0109).  Moreover, the co-activation of Fc receptor signaling pathways may lead to cytokine release which, in combination with the effector moiety, results in excessive activation of cytokine receptors and severe side effects upon systemic administration (0109).  In line with this, conventional IgG-IL2 immunoconjugates have been described to be associated with infusion reactions (0109).  Accordingly, their immunoconjugate is engineered to have reduced effector function, as compared to a non-engineered antibody (0110).  This can be reduced binding to an activating Fc receptor (0110).  In this embodiment, the Fc region of the antibody has one or more mutations that reduce binding affinity of the immunoconjugate to an activating FC receptor (0110).  The mutations can also reduce ADCC (0110), which would kill the cell to which the antibody binds.  
Taken together, for the advantages of not killing the CTLs population just expanded with ADCC and also preventing IL-2 potentiated excessive cytokine release, it would have been obvious to one of ordinary skill in this art to mutate the Fc region of the obvious multispecific molecule-IL2 conjugate above in order to reduce Fc receptor binding such that ADCC is reduced or abolished and cytokine release is held to a therapeutic level with less side effects for the human cancer patient above.
Thus, the combined teachings of the art above clearly render the claims above obvious.  It is noted that IL2 will bind T cells, including CTLs, and so meets this claim limitation in claim 1 and the other claims above.  With respect to lack of solid-phase, Humeau teaches soluble ligand complexes and so no solid-phase is envisioned to be required by the obvious molecule here from them or any author cited above. 
With respect to claim 28, since IL2 binds CTLs and CTLs are bound by the other domains of the obvious multispecific molecule then it is envisioned by one of ordinary skill in this art that they can all bind the same cell with all binding domains and IL2.  This is particularly true since they are all used to activate said cell and spatially each moiety would be closer to one cell at any given time, each moiety being connected in the same multispecific molecule.  
Applicant’s Arguments Pertinent to the New Ground of Rejection:  Claims 1-6, 11-13, 15, 17, and 26-30 were rejected under 35 U.S.C. 103 as allegedly being unpatentable over Humeau (US2007/0036783) in view of Sherman (US7402314), Gu (US2011/0287056), Rittershaus (WO094/05801), Payne, Balazs (US2011/0014659), Ghayur (US2011/0091372), and Pedretti (US2011/0250170).
Applicant traverses at least because: (A) the combination of references does not teach or suggest a method of selectively expanding T cells with an anti-TCRBV multispecific molecule that does not bind TCRBV3, that is not immobilized to a solid-phase, and that has a mutation that decreases Fc receptor binding, (B) a skilled artisan would have had no reasonable expectation of success that a modified version of Humeau's CD3/CD28 bispecific molecule in which the anti-CD3 antibody arm was replaced with any anti-TCRBV antibody arm and that is not immobilized to a solid-phase and that has a mutation that decreases Fc receptor binding could be used to selectively expand T cells, (C) modifying the anti-CD3 antibody arm of Humeau's CD3/CD28 bispecific molecule to an anti- TCRBV antibody arm that does not bind TCRBV3 would render the combined method of the cited references unsatisfactory for its intended purpose of Humeau of preserving T cell diversity, and (D) the evidence in the declaration of Dr. Katragadda under 37 CFR 1.132 submitted herewith demonstrates that an anti-TCRBV agonist multispecific molecule that does not bind TCRBV3, that was not immobilized to a solid-phase, and that has a mutation that decreases Fo receptor binding was unexpectedly capable of activating and selectively expanding T cells expressing the TCRBV targeted by the multispecific molecule both in vitro and in vivo.
The Office alleged that Humeau teaches multispecific antibody-based molecules, which bind CD3 and CD28, for use in expansion of T cells. The Office cited seven additional references to allegedly remedy the deficiencies of Humeau. Among the seven additional reference, the Office relied on (i) Rittershaus for the alleged disclosure of monoclonal antibodies against TCRBV3, (ii) Payne for the alleged disclosure of rat monoclonal antibodies that bind TCRBV6 proteins, (iii) Balazs for the alleged disclosure of TCRBV6-5 existing, (iv) Sherman for the alleged teachings of methods of activating cytotoxic T lymphocytes using particular antigenic peptides, (v) Gu for the alleged teaching that CD8+ T cells can enhance an anti-tumor immune response in a subject, (vi) Ghayur for the alleged teaching of dual variable domain antibodies, and (vil) Pedretti for the alleged teachings of the use of an immunocytokine including IL-2 conjugated antibody in the treatment of tumors.
Applicant traverses. The combination of references does not teach or suggest each element recited in amended claim 1.
The Office acknowledged that Humeau does not teach a multispecific molecule comprising a first domain that binds to a first target molecule and a second domain that binds to a second target molecule, wherein the first target molecule is a TCRBV and the second domain comprises a cytokine molecule (see, e.g., Office Action, p. 21). Payne and Rittershaus are the only references cited by the Office that allegedly describe anti-TCRBV antibodies.
Without acquiescing in the basis for rejection set forth in the Office Action, Applicant has amended independent claim 1 to recite: a method of selective expansion of a subset of a human subject's T cells that express a T cell receptor beta variable region (TCRBV) in a T cell population, the method comprising: contacting the T cell population with a composition comprising a multispecific molecule, where in the multispecific molecule comprises a first domain that binds to a first target molecule of a T cell and a second domain that binds to a second target molecule of a T cell, wherein the first target molecule is a TCRBV, wherein the multispecific molecule is a TCRBV agonist and does not bind TCRBV3, wherein the second domain comprises a cytokine molecule, wherein the first domain contacts the TCRBV of a T cell receptor (TCR) expressed by the T cells in the T cell population, thereby selectively expanding the subset of the human subject's T cells that express the TCR comprising the TCRBV targeted by the first domain in the T cell population; wherein binding of the first domain to the first target molecule of a T cell and binding of the second domain to the second target molecule promotes the T cell to kill cancer cells; and wherein the multispectfic molecule is not immobilized to a solid-phase and comprises a mutation that decreases Fc receptor binding to the multispecific molecule relative to a multispecific molecule without the mutation.
Support for the amendments to amended independent claim 1 can be found at least at paragraphs [0040], [0041], [0264], [0358], [0375], [0399], [0469], [0622], [652], [662], [0731], [0737], [0746], [0751], [0756], [0761], [0766], [0772], [0773], [0807], [0810], [0812] and [1082] of the application as published (US20220064297A1). 
The combination of references does not teach or suggest a method of selectively expanding T cells with an anti-TCRBV multispecific molecule that does not bind TCRBV3.
Humeau, Sherman, Gu, Balazs, Ghayur, and Pedretti, either alone or in combination, do not teach or suggest any anti-TCRBV antibodies. Payne and Rittershaus are the only references cited by the Office that allegedly describe any anti-TCRBV antibodies. Payne and Rittershaus do not make up for the deficiencies of the combination of Humeau, Sherman, Gu, Balazs, Ghayur, and Pedretti.
With respect to Rittershaus, Applicant submits that Rittershaus does not teach or suggest any anti-TCRBV antibodies other than anti-TCRBV3 antibodies. Therefore, Rittershaus does not teach or suggest any anti-TCRBV antibodies that do not bind to TCRBV3, as recited in amended claim 1.
With respect to Payne, the Office alleges at pp. 21-22 of the Office Action that Payne teaches two rat monoclonal antibodies 44-22-1 and 46-6B5 which bind a T cell clone 3F9 (Abstract). The antibodies bind TCRBV6 proteins (Abstract). All VB6+ cells were activated by these antibodies (Abstract and Pg. 7697, Column 2, Paragraph, second). The antibodies were used to proliferate target cells after being coupled to beads (Pg. 7695, Column 2, Paragraph, penultimate). Proliferation of cells is shown via thymidine uptake and stated as relative IL-2 production in this reference (Pg. 7696, Column 2, Paragraph, first and Pg. 7695, Paragraph, penultimate). See Table 2 which shows increased radioactivity using 46-6B5 antibody and the positive control anti-CD3 antibody. Clones 5.3.18, which have VB6 protein, were activated by 46-6B5 (Pg. 7697, Column 2, Paragraph, second).
The Office then concludes "[t]hus, Payne teaches a method of expanding T cells that express VB6 (TCRBV6) comprising contacting the population of T cells with the rat antibody 46-6B5." Ud, p. 21).
Contrary to this conclusion by the Office's, Payne does not teach or suggest a method of selectively expanding T cells that express TCRVB6 by contacting the population of T cells with anti-TCRBV6 rat monoclonal antibodies. The Office has mischaracterized the teachings of Payne at least because the data of Payne cited by the Office shows proliferation of IL-2 dependent cells that are not VB6+, and none of the data in Payne show selective expansion of T cells that express TCRVB6 by contacting the population of T cells with the anti-TCRBV6 rat monoclonal antibodies.
Firstly, the statement by the Office that in Payne "[p]roliferation of cells is shown via thymidine uptake and stated as relative IL-2 production in this reference" is not relevant to a showing that Payne teaches or suggest that the rat antibody 46-6B5 selectively expands VB6+T cells because this data only measures proliferation of IL-2 dependent cells that are not VB6+. According to Payne, the experiments cited to by the Office that are summarized in Table 2, represent a measurement of IL2 production by anti-TCRBV6 antibody stimulated T cells by measuring the proliferation of "IL-2 dependent CTLL-2 cells". (Payne, p. 7696, right column, line 3). These IL-2 dependent CTLL-2 cells are not TCRBV6+ T cells. These experiments merely demonstrate that the anti-TCRBV6 rat monoclonal antibodies stimulate TCRBV6+ T cells to release IL-2 and the released IL-2 leads to proliferation of the IL-2 dependent CTLL-2 cells. These experiments do not measure or demonstrate proliferation of TCRBV6+ T cells nor selective expansion of TCRBV6+ T cells.
Secondly, data showing activation of TCRBV6+ T cells by measuring IL-2 release is not a teaching or suggestion of selective expansion of TCRBV6+ T cells; and this is supported by Payne. For example, Payne teaches that treatment of lymph node cells with anti-TCRBV6 rat monoclonal antibody plus complement led to clonal depletion of TCRBV6+ T cells. As shown in Fig. 2 of Payne, the percentage of TCRBV6+ T cells following expansion of untreated lymph node cell samples was 10.4%, while the percentage of TCRBV6+ T cells following expansion of lymph node cell samples treated with 46-6B5 and complement was only 0.2%.
Thus, contrary to the Office's characterization of the experiments in Payne, these experiments merely show TCRBV6+ T cell activation using the anti-TCRBV6 rat monoclonal antibodies; they do not teach or suggest expansion or selective expansion of TCRBV6+ T cells using the anti-TCRBV6 rat monoclonal antibodies.
None of the other cited references remedy the deficiencies of Humeau, Payne and Ritterhaus. Like Humeau, Payne and Ritterhaus; Sherman, Gu, Balazs, Ghayur, and Pedretti, either alone or in combination, do not teach or suggest a method of selectively expanding T cells using of an anti-TCRBV molecule that does not bind TCRBV3, as recited in the instant claims. Therefore, the combination of references does not teach or suggest a method of selectively expanding T cells using a multispecific molecule that is a TCRBV agonist and that does not bind TCRBV3, as recited in the instant claims.
Withdrawal of the rejections to claims 1, 4-6, 11-12, 15, 17, and 29 under 35 USC § 103 is respectfully requested for at least the reasons above.
The combination of references does not teach or suggest a method of activating or selectively expanding T cells with an anti-TCRBV multispecific molecule that is not immobilized to a solid-phase and that has a mutation that decreases Fc receptor binding.
With respect to Payne, even if, arguendo, data showing activation of T cells by measuring IL-2 release were to be the same, or considered by the Office as the same, as a teaching or suggestion of selective expansion of T cells, which it is not, the combination of references does not teach or suggest activation of T cells using the claimed multispecific molecule that is not immobilized to a solid-phase and that has a mutation that decreases Fc receptor binding to the multispecific molecule relative to the multispecific molecule without the mutation, as recited in the instant claims.
According to Payne, in the experiments used to generate the data of Table 2 (and cited by the Office), the anti-TCRBV6 rat monoclonal antibody was either "coupled to CNBr-Sepharose 4B beads" or cultured in "cultures containing 10° A20 cells bearing FcR." (Payne, p. 7695, right col., section entitled "Activation with mAbs").
Unlike the experiments used to generate the data of Table 2 of Payne, in the experiments used to generate the data of Table 3 of Payne, the anti-TCRBV6 rat monoclonal antibody provided was not coupled to a bead ("[b]locking of antigen stimulated IL-2 production was tested by including the mAb 46-6B5 as hybridoma culture supernatant" (Payne, p. 7696, night col., section entitled "Blocking of Antigen Response with 46-6B5")) and the experiments were performed in the absence of the A20 cells bearing FcR that were used to generate the data of Table 2 ("[c]Jultures containing 3-4 x 10*T Hy and 5 x 10° irradiated spleen cells as antigen presenting cells were incubated with or without various doses (12.5-800 pg/ml) of antigen (beef insulin) for 24 hr in a vol of 0.2 ml." Ud.)).
As can be clearly seen in Table 3, IL-2 production levels decreased with increasing concentrations of mAb 46-6B5, which supports Payne's conclusion that "[a]s as shown in Table 3, binding of the mAb specifically interfered with antigen recognition by the TCR in the VB6+ T Hy 5.3.182." (Payne, p. 7697,right column, last full paragraph).
Thus, Payne teaches that use of the same anti-TCRBV6 antibody that was not coupled to a bead and performed in the absence of the A20 cells bearing FcR, inhibited antigen specific activation of TCRBV6+ T cells. (Payne, Table 3). Therefore, Payne does not teach or suggest that an anti-TCRBV antibody that does not bind to TCRBV3, and is not immobilized to a solid-phase and that has a mutation that decreases Fc receptor binding can activate of T cells, much less selectively expand T cells by using such an anti-TCRBV antibody.
Ritterhaus does not cure the deficiencies of Payne. Like Payne, Ritterhaus does not teach or suggest activation of T cells or selective expansion of T cells using an anti-TCRBV antibody that is not immobilized to a solid-phase and that has a mutation that decreases Fc receptor binding. According to section 6.1.4. on page 35 of Ritterhaus: Heparinized blood from normal human donors was diluted 2-fold with PBS, and mononuclear cells were isolated by centrifugation on Ficoll-Hypaque (Pharmacia, Piscataway, NJ). After washing 2-3 times with PBS to remove platelets, the cells were resuspended at 1 x 10° cells/ml in RPMI-1640 medium supplemented with 10% normal human serum and cultured on mAb-coated plates prepared as follows. Wells of 24-well plates were incubated overnight at 4°C with goat anti-mouse IgG-Fc specific antibody (Cappel) diluted to 1 ug/ml in PBS. After 1 wash with PBS, 100 ml of one of the anti-1433 (SE4 or 8F10) culture supernatants was added and incubated 1 hour at 37°C. After the plates were washed several times with RPMI-1640, cells were added and cultured for 48 hr at 37°C ina 5% CO» atmosphere. Recombinant IL-2 (Amgen, Thousand Oaks, CA) diluted to 20 U/ml in medium lacking mAbs was then added at 3-5 day intervals. After 7 days the cells were restimulated by incubating on mAb-coated plates.
Ritterhaus is silent with respect to using an anti-TCRBV antibody that is not immobilized to a solid- phase and that has a mutation that decreases Fc receptor binding to activate or selectively expand T cells.
None of the other cited references remedy the deficiencies of Humeau, Payne and Ritterhaus. Like Humeau, Payne and Ritterhaus; Sherman, Gu, Balazs, Ghayur, and Pedretti, either alone or in combination, do not teach or suggest a method of activating T cells, much less selectively expanding T cells, using of an anti-TCRBV molecule that does not bind TCRBV3, and is not unmobilized to a solid-phase and has a mutation that decreases Fe receptor binding, as recited in the instant claims.
Therefore, the combination of references does not teach or suggest a method of activating T cells, much less selectively expand T cells, using of an anti-TCRBV molecule that does not bind TCRBV3 that is not immobilized to a solid-phase and that has a mutation that decreases Fe receptor binding, as recited in the instant claims.
Withdrawal of the rejections to claims 1, 4-6, 11-12, 15, 17, and 29 under 35 USC § 103 is respectfully requested for at least the reasons above.
A skilled artisan would have had no reasonable expectation of success that a modified version of Humeau's CD3/CD28 bispecific molecule in which the anti-CD3 antibody arm was replaced with any anti-TCRBV antibody arm and that is not immobilized to a solid- phase and that has a mutation that decreases Fc receptor binding could be used to selectively expand T cells.
A skilled artisan with Ph.D. in the relevant field reading Payne would have be led to ask why there is an apparent discrepancy between (a) the data in Table 2 that demonstrates the anti-TCRBV6 rat monoclonal mAb 46-6B5 antibody activates TCRBV6+ T cells to release IL-2, and (b) G) the data in Table 3 that demonstrates the same anti-TCRBV6 antibody also inhibits antigen specific activation and release of IL-2 by TCRBV6+ T cells and (ii) the data in Fig. 2 that demonstrates treatment of lymph node cells with the same anti-TCRBV6 rat monoclonal antibody plus complement led to clonal depletion of TCRBV6+ T cells.
Payne provides clarity for this apparent discrepancy. According to Payne "[a]s several groups have described for other anti-TCR reagents (1, 3, 13, 14), we found that serological crosslinking of the TCR complex via the FcR on a bystander cell or by mAb coupled to Sepharose beads specifically activated VB6+ T Hy and T-cell clones." ." (Payne, p. 7697, right column, second paragraph). According to Payne "An identical pattern could be derived for the blocking capacity of 46-6B5" when 46-6B5 was not coupled to a bead and performed in the absence of cells bearing FcR. (Payne, /d, third paragraph)."As shown in Table 3, binding of the mAb specifically interfered with antigen recognition by the TCR in the VB6+ T Hy 5.3.18" and "mAb 46-6B5 blocked the IL-2 response of this T Hy to insulin very efficiently" when 46-6B5 was not coupled to a bead and performed in the absence of cells bearing FcR. (Payne, Id).
Payne clearly teaches that use of the anti-TCRBV6 rat monoclonal antibody inhibits antigen specific activation of TCRBV6+ T cells if the anti-TCRBV6 antibody is not coupled to a bead and performed in the absence of the A20 cells bearing FcR. Payne also clearly teaches that in order for the anti-TCRBV6 rat monoclonal antibody to stimulate IL-2 release by TCRBV6+ T cells, the anti-TCRBV6 antibody must be coupled to a bead or performed in the presence of cells bearing FcR.
Ritterhaus is silent with respect to using any anti-TCRBV antibody that is not immobilized to a solid- phase and that has a mutation that decreases Fc receptor binding to activate or selectively expand T cells. Ritterhaus is also silent with respect to using any anti-TCRBV antibody other than an anti-TCRBV3 antibody. A skilled artisan reading the teachings of the combined references, would have had no expectation of success that use of the anti-TCRBV3 antibody of Ritterhaus could be used to activate or selectively expand T cells if the anti-TCRBV3 antibody is not immobilized to a solid-phase and has a mutation that decreased Fc receptor binding.
Based on the teachings of the combined references, a skilled artisan would have had no reasonable expectation of success that use of an anti-TCRBV antibody (e.g., an anti-TCRBV6 antibody of Payne or an anti-TCRBV3 antibody of Ritterhaus) that is not immobilized to a solid-phase and that has a mutation that decreased Fe receptor binding could be used to activate or selectively expand T cells expressing a TCRBV targeted by such a molecule.
Based on the teachings of the combined references, a skilled artisan would have had no reasonable expectation of success that use of a modified version of Humeau's CD3/CD28 bispecific molecule in which the anti-CD3 antibody arm was replaced with an anti-TCRBV antibody arm (e.g., an anti- TCRBV6 antibody of Payne or an anti-TCRBV3 antibody of Ritterhaus) and that is not immobilized to a solid-phase and that has a mutation that decreases Fc receptor binding could be used activate or selectively expand T cells expressing a TCRBV targeted by such a molecule.
Based on the teachings of the combined references, a skilled artisan would have had a reasonable expectation of success that use of an anti-TCRBV antibody (e.g., an anti-TCRBV6 antibody of Payne or an anti-TCRBV3 antibody of Rittershaus) that is not immobilized to a solid-phase and that has a mutation that decreased Fc receptor binding would inhibit antigen specific activation of TCRBV+ T cells.
Based on the teachings of the combined references, a skilled artisan would have had a reasonable expectation of success that use of a modified version of Humeau's CD3/CD28 bispecific molecule in which the anti-CD3 antibody arm was replaced with an anti-TCRBV antibody arm (e.g., an anti- TCRBV6 antibody of Payne or an anti-TCRBV3 antibody of Ritterhaus) and that is not immobilized to a solid-phase and that has a mutation that decreases Fe receptor binding would inhibit antigen specific activation of TCRBV+ T cells.
Withdrawal of the rejections to claims 1, 4-6, 11-12, 15, 17, and 29 under 35 USC § 103 is respectfully requested for at least the reasons above.
“If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious.” In re Ratti, 270 F.2d 810, 123 USPQ 349 (CCPA 1959).
Applicant respectfully submits that in contrast to the Office’s conjecture, the combination proposed by the Office is not sufficient to render the claimed invention prima facie obvious because the proposed modification would change the principle of operation of the invention of Humeau.
According to Humeau, the purpose of the invention is to provide a method for efficient expansion of cells. According to Humeau, several unexpected benefits including better preservation of the T cell diversity (i.e. clonal diversity) in T cells (see, e.g., paragraphs [0034] and [0063]) expanded using these methods. For example, according to paragraph [0063] of Humeau, "expansion using this technology has several unexpected benefits incladime greater viability, better preservation of immune potential of the expanded cells and preservation of T cell diversity while still enabling expansion and transduction of cells. Such benefits may be applicable to improve success in the clic when using cellular products expanded by the invention.” For another example, according to Humeau the treatment with the bispecific molecule that contains an anti-CD3 antibody does not skew the population of expanded cells with respect to the TCRV$ repertoire and thus, overall, the cells are likely to be healthy and may fare well upon introduction into a subject, such as when used as part of ex vivo therapy (see, e.g., paragraph [0101)).
According to Humeau, the principle of operation employed by Humeau to achieve of the preservation of the TCRVB repertoire diversity in T cells expanded using these methods is employment of a bispecific molecule that contains an anti-CD3 antibody arm. Humeau consistently demonstrates that the TCRVB repertoire and phenotype of T cells expanded using this bispecific molecule that contains an anti-CD3 antibody arm is not different from the TCRVB repertoire and phenotype of T cells observed with cells that were not treated with the bispecific molecule that contains an anti-CD3 antibody (see, e.g., FIG. 6 and corresponding description in paragraphs [0017] and [0096]). For example, according to paragraph [0096] of Humeau, "[a]n experiment was conducted to determine the range and level of expression of several TCR VB families on cells that had been treated with TAC, and expanded for a period of 2 weeks. These data are presented in FRG. 6. Evident from the chart is that the range of TCR VB families expressed on expanded cells does not differ from the phenotype observed without TAC.”
Additionally, according to paragraph [0097] of Humeau, "TAC treated cells had 5-fold fewer dead cells than control samples.” According to Humeau, "a possible cause of these results could be that TAC dogs not over stimulate cells compared to other methods, where overstimulation leads to apoptosis.”
As such, were the anti-CD3 antibody arm of the CD3/CD28 bispecific molecule of Humeau replaced with the an antibody against a specific TCRBV, as the Office proposes, the proposed modification would change the principle of operation of the invention of Humeau unsatisfactory for its intended purpose of preservation of the TCRVB repertoire diversity of expanded T cell populations. This modification proposed by the Office to remove the anti-CD3 antibody would frustrate the purpose of the invention of Humeau by changing the principle of operation of the methods of Humeau of expanding T cells and preserving TCRVB repertoire diversity to a method that would not be capable of expanding T cells and preserving TCRVB repertoire diversity. The modification proposed by the Office would frustrate the purpose of the invention of Humeau of preserving TCRVB repertoire diversity to a method that, according to the Office would allegedly expand only a specific T cell subset, which would not preserve TCRVB repertoire diversity.
Therefore, because the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, there is no suggestion or motivation to make the proposed modification and the teachings of the references are not sufficient to render the claims prima facie obvious. (see, In re Ratti and In re Gordon).
Further, in contrast to the Office’s assertion that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (see, e.g., page 25 of the Office Action), the composition as taught by Humeau and the compositions as taught by Rittershaus or Payne are not useful for the same purpose. As noted above, the compositions of Humeau are taught to be useful to preserve TCRV§ repertoire diversity in expanded T cell populations, while, according to the Office, the compositions taught by Rittershaus or Payne are allegedly useful for a different purpose of expanding only a specific subset of T cells, that would not preserve TCRVB repertoire diversity and, as alleged by the Office, "reduce side effects caused by more general activation of T cells using anti-CD3 antibodies."
Moreover, the Office allegations that the molecule in which the anti-CD3 moiety of Humeau is replaced with the antibody domains against a specific TCRBV as taught by Rittershaus will reduce side effects caused by more general activation of T cells using anti-CD3 antibodies and activation away from the tumor site, and these steps will predictably provide the advantage of reducing side effects in the cancer patient to which the multispecific molecule is administered (see, e.g., Office Action, p. 25 ), are unfounded.
According to Rittershaus, first generation treatments based on anti-V/33 TCR antibody therapeutics may be developed using knowledge of the correlation between a disease and the expression of a specific TCR V/33 region gene subfamily in subjects having the disease. Such therapeutics offer an improvement over known procedures, such as the use of anti-CD3 antibody in the treatment of renal transplant rejection, wherein the broad reactivity of the anti-CD3 with all T cells results in modulation of the entire T cell population. The therapeutic methods of the present invention result in modulation of only the particular T cell subset expressing the TCR V region subfamily of interest.
According to Rittershaus, severe RA patients who were treated with total lymphoid irradiation or thoracic duct drainage experienced significant improvement of disease symptoms. These procedures are not suittable for routine application. Due to these encouraging findings, however, and to the demonstration of the presence of T cells in the synovial infiltrate, it is possible to design new immunotherapies to specifically eliminate T cells. Most of these now experimental immunotherapies are targeted toward all or the bulk of T cells, and these may produce significant side effects. A better approach for selective immunotherapy may be to eliminate only the subset of T cells that are involved in RA. ip7, Il 27-36 - p. 8, IL. 1- 7)
Rittershaus teaches that the molecules are useful for a different purpose than that of the molecules of Humeau. The molecules of Humeau are taught to be useful for treating cancer by non-selectively expanding T cells, while the molecules of Rittershaus are taught to be useful for treating autoimmune related diseases and conditions (such as renal transplant rejection and RA) by selectively killing or eliminating the subset of T cells associated with the autoimmune related diseases and conditions. Unlike cancer where T cells can be used to kill cancerous cells, in autoimmune conditions T cells aberrantly recognize self-antigens and kill healthy cells, leading to the autoimmune diseases. Thus, the compositions as taught by Humeau and the compositions as taught by Rittershaus are NOT useful for the same purpose. It would not have been prima facie obvious to combine the compositions as taught by Humeau to be useful for treating cancer by non-selectively expanding T cells and the compositions as taught by Rittershaus to be useful for the different purpose of treating autoimmune related diseases and conditions by selectively killing or eliminating the subset of T cells associated with the autotmmune related diseases and conditions. Based on the teachings of the references, a skilled artisan would not have modified the compositions as taught by Humeau to be useful for non-selectively expanding T cells with the compositions as taught by Rittershaus to be useful for the different purpose of selectively killing or eliminating the subset of T cells associated with the autoimmune related diseases and conditions, to arrive at the claimed composition.
Moreover, Rittershaus does not teach or suggest a method that binds an anti-TCRBV antibody to a T cell to "promote[s] the T cell to kill cancer cells" as recited in the instant claims. According to Rittershaus, "for the antibody, fragment or derivative of the present invention to be useful in therapy, it must have the ability to recognize and either modulate or lead to the destruction of a specific disease-related T cell subset." (Ritterhaus, p. 48, 3rd para.). Rittershaus clearly teaches that the anti-TCRBV3 antibodies described therein are only useful therapeutically if they are used to bind to a disease-related T cell. At best, the teachings of Ritterhaus cited by the Office and as a whole, teach use of anti-TCRBV3 antibodies to modulate a disease-related T cell by binding to the disease-related T cell.
According to the Office, Ritterhaus teaches "TCRBV3 specific antibodies capable of inducing T cell proliferation in vitro can be administered therapeutically to induce activation and proliferation of T cells with this variable region leading to specific cell-mediated immunity (Pg. 47, Paragraph, fourth)" and that "this offers advantage in therapy over use of anti-CD3 antibodies since they modulate the entire T cell population, instead of only a specific subset of T cells, which the antibodies of Rittershaus do (Pg. 48-49, Paragraph, spanning)." (Office Action, p. 21).
Applicant submits that the Office has mischaracterized the teachings of Rittershaus by reading Rittershaus in a vacuum and disregarding the entirety of the teachings of Ritterhaus. Even assuming, arguendo, the anti-TCRBV3 antibodies of Ritterhaus could induce activation and proliferation of T cells, Rittershaus only stands to teach or suggest therapeutic administration of anti-TCRBV3 antibodies to induce activation and proliferation of disease-related T cells.
The paragraph spanning pp. 48-49 of Ritterhaus cited by the Office is also with the context of using anti-TCRBV3 antibodies to modulate disease-related T cell by binding to the disease-related T cell:
First generation treatments based on anti-VB3 TCR antibody therapeutics may be developed using knowledge of the correlation between a disease and the expression of a specific TCR VB3 region gene subfamily in subjects having the disease. Such therapeutics offer an improvement over known procedures, such as the use of anti- CD3 antibody in the treatment of renal transplant rejection, wherein the broad reactivity of the anti-CD3 with all T cells results in modulation of the entire T cell population. The therapeutic methods of the present invention result in modulation of only the particular T cell subset expressing the TCR V region subfamily of interest.
Clearly, the advantages of anti-VB3 TCR antibody therapeutics over anti-CD3 antibody therapies referred to at the paragraph spanning pp. 48-49 of Ritterhaus, and cited by the Office, is that the anti-VB3 TCR antibody therapeutics can be used to eliminate only the T cells related to the disease, and to not eliminate all of the patients T cells that express CD3. Additionally, the advantages of anti-VB3 TCR antibody therapeutics over anti-CD3 antibody therapies referred to at the paragraph spanning pp. 48-49 of Ritterhaus, and cited by the Office, is for the treatment of an autoimmune condition (renal transplant rejection) and not cancer.
Similarly, the advantages of anti-VB3 TCR antibody therapeutics over immunotherapies targeted toward all or the bulk of T cells taught at p7, Il. 27-36 - p. 8, ll. 1-7 of Ritterhaus are also for the treatment of an autoimmune condition (RA) and not cancer.
These teachings by Ritterhaus are also in line with the teaching that "for the antibody, fragment or derivative of the present invention to be useful in therapy, it must have the ability to recognize and either modulate or lead to the destruction of a specific disease-related T cell subset." (Ritterhaus, p. 48, 31d para.).
Applicant submits that when considered in its entirety, Ritterhaus does not teach or suggest a method that binds an anti-TCRBV antibody to a T cell to promote the T cell to kill cancer cells. A skilled artisan would not interpret the teachings or suggestions of Ritterhaus to include a method that binds an anti-TCRBV antibody to a cancerous T cell to promote the cancerous T cells to kill other cancer cells.
None of the references, either alone or in combination, teach or suggest that any disease other than an autoimmune disease is associated with a particular TCRBV T cell subset. Accordingly, Applicant respectfully submits that the proposed substitution by the Office is in violation of the case law and the Office's examination guidelines, and thus, is not sufficient to render the claimed invention prima facie obvious.
Withdrawal of the rejections to claims 1, 4-6, 11-12, 15, 17, and 29 under 35 USC § 103 is respectfully requested for at least the reasons above.
A patent applicant can rebut a prima facie case of obviousness by a showing of unexpected results, e.g., by demonstrating by objective evidence that the claimed invention exhibits some superior property or advantage that a person of ordinary skill in the relevant art would have found surprising or unexpected.' “Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art.””
Although evidence of unexpected results must compare the claimed invention with the closest prior art, applicant is not required to compare the claimed invention with subject matter that does not exist in the prior art. In re Soni, 54 F. 3d. 746, 750 (Fed. Cir. 1995).
The instant application and the evidence in the declaration of Dr. Katragadda under 37 CFR 1.132 submitted herewith (Katragadda Declaration) demonstrate that a TCRBV agonist multispecific molecule that does not bind TCRBV3, and that was not immobilized to a solid-phase and that has a mutation that decreases Fe receptor biding was unexpectedly capable of activating T cells and selectively expanding T cells expressing the TCRBV targeted by the multispecific molecule in vitro (see, Katragadda Declaration, points 7-11 and in vivo (see, Katragadda Declaration, points 12 and 13).
Applicant respectfully requests withdrawal of the rejections under 35 U.S.C. § 103 in view of the above.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
All claim amendments were addressed previously or by the new ground of rejection above.  Thus, they do not obviate this new 103 rejection.
Applicant argues that the combination of references does not teach each element of amended claim 1.  See the new ground of rejection above which does this. This argument is thus not persuasive.
Applicant alleges that no other TCRBV was made obvious by the rejection other than TCRBV3. This is not the case as one can clearly see from said rejection and the new rejection above which presents the fact that TCR can be bound by the molecule of Humeau and since they signal through CD3, activate and support expansion of target T cells.  Thus, the concept of agonistic TCRBV antibodies being used in the obvious molecule of the obvious method was made clear.  See page 22 of the previous action for example.  Also, such activating antibodies that bind TCRBV6-5 would function for the reasons of record.  Thus, the claims as amended are still obvious as discussed in the new rejection above.
Applicant then attacks Rittershaus and Payne individually.  However, this does not obviate a rejection over multiple references.  With respect to Payne, Applicant states that Payne shows no data to support that VB6+ cells are activated or expanded by their antibody.  A working example however is not required for enablement when as here, it is clear that one of ordinary skill in this art can make and use the antibody of Payne.  Therefore, even if Applicant’s interpretation were correct, it does nothing to change the fact that agonistic antibodies of TCRs can be used in the molecule of Humeau and that agonistic antibodies of TCRBV6 proteins were taught in the prior art.  Thus, the rejection must stand.
Turning to Applicant’s analysis of Payne’s data, they allege that CTLL-2 cells are not TCRBV6+ T cells.  However, they do confess that the antibody against TCRBV6 binds T cells and stimulates IL2 release therefrom and so they acknowledge that the antibody is an agonist.  Thus, Applicant’s analysis does not teach away from the obvious method of record.  Furthermore, they fail to point to any section of Payne misquoted by the examiner.  Thus, all said teachings contribute to the rejection for the reasons of record.  
Payne’s data with complement is also consistent with the rejection, not teaching away from it.  Complement dependent cytotoxicity (CDC) would deplete cells bound by a target antibody and Applicant is merely restating this fact from the data in Payne. Taken together, the combined teachings of all the art above make clear TCRBV6-5 can be targeted by an agonist antibody and used in the methods and molecules of Humeau.
 Applicant then attacks Payne individually again for using beads or cells with FcR expressed.  However, reduced Fc receptor binding was addressed in the new rejection.  Furthermore, lack of solid-phase need not be taught by Payne.  It is provided by Humeau as discussed above in the new rejection.  Thus, this additional individual attack is not persuasive.
With respect to blocking antigen-specific TCR activation by the antibody of Payne, this is reasonable.  The antibody, lacking a way to crosslink the needed signaling molecules may block TCR binding of other antigens leading to reduced T cell activation toward antigen.  However, antigen stimulated response is not required in the instant claims and does not change the fact that in another context, as Applicant pointed out, Payne’s antibody is an agonist firstly.  Also, in the obvious molecule, it is the other ligands that together with the anti-TCRBV domain that together will lead to activation of the CTL population.  Therefore, antigen presentation is not required.  Thus, again, Payne does not teach away from the instant obvious method.
Rittershaus need not teach soluble complexes with their antibody because Humeau provides the complex teachings as previously discussed.  Therefore, Applicant’s arguments over solid-phase use in Rittershaus are not found persuasive.
Applicant then argues no reasonable expectation of success is had based on discrepancies in Payne’s data.  However, this is firstly an attack only on Payne which is not persuasive and secondly, the data are not at odds with each other as discussed above.  Applicant is simply not considering the different contexts of the antibody for the benefit of their own arguments which cannot be found persuasive as they are not based on consistent logic.  A reasonable expectation is thus had by one of ordinary skill in this art when they view the data in context and the references together, in which Humeau provides use of TCR binding domains in their molecules for their purposes.  Thus, this rejection must clearly stand.
Applicant states that an anti-TCRBV antibody would inhibit antigen-specific activation of T cells.  This may be true, but such an antibody is not the molecule used in the instant claims or in the methods of Humeau and so Applicant’s arguments are off-point and not commensurate in scope with the claims.  The multispecific molecules will perform as discussed previously and here.  Applicant alleges the opposite above.  Yet, they provide no teaching away for the context of the multispecific molecule from the prior art and so their argument is mere unsubstantiated allegation and is not persuasive.
Applicant then asserts that the modification proposed by the examiner to Humeau would change its principle of operation.  However, as discussed above, this is not the case.  A TCR agonist antibody, which will signal through CD3, matches the principle of operation taught by Humeau.  The fact that Rittershaus proposes an improvement to the method of Humeau as previously discussed, targeting TCRs rather than CD3, does not change the functionality of Humeau in achieving their goal which is activating and expanding T cells for therapeutic purposes.  Thus, though one effect of Humeau changes, not activating all T cells, this is actually an advantage to one of ordinary skill in this art and the rejection must stand.  Said another way, the principle of operation of Humeau does not change, only an effect had is improved.  Furthermore, Humeau teaches TCRs can be targeted by their molecule and so cannot teach away from something they teach nor can something they teach be a change in their principle of operation.  Thus, the argument is illogical and not persuasive.  
Applicant then mistakenly says that the components of the art were not taught for the same purpose as stated by the office.  However, this is only because Applicant chose one small feature of one embodiment of the methods of Humeau which the others improve on, to label as the only purpose.  However, the overall purpose of activating and expanding T cells is taught and present and so the office’s position stands for CD28, TCRBV6-5 and IL2, over which the Kerkhoven analysis was done.
Applicant then alleges that the advantages of using TCR antibodies taught by Rittershaus, for not activating all T cells with anti-CD3 antibodies, are unfounded advantages.  This is not persuasive since it contradicts Rittershaus as previously discussed.  The advantage is art-recognized.  The fact that Rittershaus has a different disease model does not change the fact that TCR agonistic antibodies can obviously be used in the molecule of Humeau.  Applicant also fails to point to a reason why one would want all their T cells activated rather than only anti-tumor ones to treat cancer.  Thus, the rejection logic is founded and the rejection must stand.  It is also noted that the Kerkhoven analysis of record does not match that of Applicant’s arguments.  Thus, they are arguing a rejection they have synthesized and not one put forth by the office.  Again, the arguments are off-point and not persuasive.
Also, Rittershaus need not provide the anti-cancer effect of the obvious molecule since Humeau does this.  Thus, Rittershaus is valid for what they do provide the rejection and attacking this reference individually does not obviate the rejection.  Applicant argues that Rittershaus as a whole does not teach the claimed method or its purpose.  The examiner did not make a rejection based only on Rittershaus and so this argument is off-point.  Again, Applicant is arguing rejections not of record.  
Applicant then states that it is not taught that there are anti-cancer CTLs.  However, Humeau teaches this and so their argument is unfounded and not persuasive.  
With respect to the affidavit, Applicant presents functionality of an obvious molecule which would have been expected to function for the reasons of record.  Therefore, no surprising results are shown.  If Applicant is under the impression that simply making an obvious molecule and testing it renders it non-obvious, they are again mistaken.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  Also, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Since the molecule is obvious and Applicant has only demonstrated expected results, no unexpected results are shown and this rejection stands.  It is also noted that not one of the claims is drawn only to the molecule Applicant made.  Therefore, if Applicant truly believes their molecule has unexpected results, they should put only the molecule made and tested into the instant claims and then show unexpected results.  Results not commensurate in scope with the claims will not obviate this rejection.
With respect to the actual affidavit, it is noted that Dr. Katragadda is an employee of the assignee of the instant case and so it not an unbiased party.  The affidavit attacks Payne individually but all concerns raised were addressed above.  Payne teaches an activating antibody as Applicant confessed above and so the rejection stands.  With respect to the data shown BKM0186, to which no claim is drawn specifically for use, appears to expand T cells.  This is however expected based on the combined teachings.  It is however noted that no statistical analysis is done over Figure 1 of the affidavit and so the results cannot be analyzed by the examiner to the full.  
With respect to solid phase used in the affidavit, this is not needed in the context of the obvious molecule and is not taught by Humeau for example.  Thus, these concerns have been addressed.  Again, the affidavit, like Applicant above, only argues the incorrect context.  The instant claims are not drawn to use of only an anti-TCRBV antibody to expand T cell populations.  Thus, the arguments are not commensurate in scope with the claims.  Figure 2 of the affidavit shows the obvious molecule appears to work in vivo.  Again, this is not surprising as it has all components needed from the prior art to function.  
Taken all together, the affidavit presents no surprising results.  Applicant fails to provide any convincing arguments and so this rejection stands.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicant applies the same arguments to double patenting rejections previously made as they used against the old 103.  However, all these arguments were rebutted above and so the new double patenting rejections below are made.

Claims 1-6, 11, and 26-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 184-207 of copending Application No. 17/256917 in view of Humeau (US2007/0036783, published 02/15/2007) in view of Sherman (US7402314, published 07/22/2008), Gu (US2011/0287056, published 11/24/2011), Rittershaus (WO94/05801, published 03/17/1994), Payne (Proceedings of the National Academy of Sciences, Vol. 85, Pg. 7695-7698, 1988),  Balazs (US2011/0014659, published 01/20/2011), Ghayur (US2011/0091372, published 04/21/2011), Pedretti (US2011/0250170, published 10/13/2011), and Gerdes (US2014/0072528, published 03/13/2014).
The combined teachings of Humeau, Sherman, Gu, Rittershaus, Payne, Balazs, Ghayur, Pedretti, and Gerdes render all claims above obvious for the reasons supra, all incorporated here.  The addition of the copending claims only supports this obviousness further.
The copending claims are drawn to anti-TCRBV antibodies which can be used in the obvous multispecific molecule of the instant claims.  See copending claim 184, for example.  Copending claim 197 states that the antibody can comprise a cytokine, which can obviously be IL-2 as discussed above.  Copending claim 207 recites a method of treating cancer in a subject with the anti-TCRBV antibody.  This method is a genus of the obvious method discussed supra.  Thus, the copending claims combined with the art above render all instant claims obvious.
This is a provisional nonstatutory double patenting rejection.


Claims 1-6, 11, and 26-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 180, 187, 189-191, and 205-207 of copending Application No. 17/366638 in view of Humeau (US2007/0036783, published 02/15/2007) in view of Sherman (US7402314, published 07/22/2008), Gu (US2011/0287056, published 11/24/2011), Rittershaus (WO94/05801, published 03/17/1994), Payne (Proceedings of the National Academy of Sciences, Vol. 85, Pg. 7695-7698, 1988),  Balazs (US2011/0014659, published 01/20/2011), Ghayur (US2011/0091372, published 04/21/2011), Pedretti (US2011/0250170, published 10/13/2011), and Gerdes (US2014/0072528, published 03/13/2014).
The combined teachings of Humeau, Sherman, Gu, Rittershaus, Payne, Balazs, Ghayur, Pedretti, and Gerdes render all claims above obvious for the reasons supra, all incorporated here.  The addition of the copending claims only supports this obviousness further.
The copending claims are drawn to a related method to instant claims but said method is ex vivo.  T cells are still being expanded however using an anti-TCRBV antibody domain.  This is an obvious species of the claimed methods since expansion of T cells can be done ex vivo, in vitro, or in vivo as discussed by Humeau above with a multispecific complex like the obvious molecule supra.  See copending claim 180.  Copending claims 190-191 state the TCRBV can be TCRBV6-5.  Thus, the art with the copending claims above renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
These claims are drawn to specific species of claims 26 and 27 respectively in which IL-2 or the other cytokines of claim 26 are the second domain of the molecule used in the claimed methods.  Claims 29 and 30 limit the target of the TCRBV binding domain to TCRBV6 or any of the other listed.  However, the examiner sees no contemplation of these specific combinations in the original disclosure.  Rather, one of ordinary skill in this art must pick from lists of cytokines and lists of TCRBV targets and make the embodiments encompassed by the claims rejected above obvious.  However, obviousness can only be used when there is a lack of teaching a specific embodiment.  It is not taught and so must be made obvious.  While the original disclosure may make these claimed methods obvious, it does not provide teaching of the species of these claims rejected here.  Thus, all embodiments of claims 29-30 are new matter. They have not been taught and can only be made obvious by the original disclosure.  This is not sufficient for original contemplation/teaching.  Therefore the claims are rejected here.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 11, and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, on which all the other claims above depend, has been amended to recite wherein the multispecific molecule comprises a mutation that decreases Fc receptor binding to said molecule.  This language gives the claims multiple interpretations.  First, it could be that the molecule must have an Fc region which is not recited in the claims and said region is so mutated.  Second, the molecule could lack an Fc region completely, it having been deleted by mutation.  Third, the molecule could require some peptide that is bound by Fc receptors, though not Fc specifically and this peptide has mutations as recited.  The presence of multiple structural interpretations renders the claims indefinite as they are simply not clear.  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642